DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This communication is in response to amendment filed on 7/29/2022. Claims 43-62 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 43-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,555,364 in view of Young et al. (US Pub. No. 2009/0129339) in view of Wang et al. (EP 2239880 A1).
Instant Application
U.S. Patent No. 10,555,364
Claim 43
Claim 1
A computer-implemented method, comprising:
maintaining, at a user equipment (UE), a count of messages that the UE sends to a wireless network to initiate or indicate a state transition of the UE;
determining whether a current value of the count is less than a predetermined value;
in response to a determination of the current value of the count being less than the predetermined value, sending a message to the wireless network, wherein the message includes a cause indicating a packet switched (PS) data session end;
starting an inhibit timer; and
inhibiting from sending of further indication messages to the wireless network while the inhibit timer is running.
the message includes a cause indicating a packet switched (PS) data session end (claim 3).
maintaining, at a user equipment (UE), a count of signaling connection release indication (SCRI) messages sent by the UE to a network, said count maintained while a SCRI inhibit timer is not running;
determining whether a current value of the count is equal to or exceeds a predetermined value;
responsive to a determination of the current value of the count being equal to or exceeding the predetermined value, stopping the sending of further SCRI messages with a cause set;
while the sending of further SCRI messages with a cause set is stopped, determining that the UE has uplink packet switched (PS) data to transmit or the UE has received a page; and in response to determining the UE having uplink PS data to transmit or receiving a page, resetting the count at the UE before sending further SCRI messages.


US Patent No. 10,555,364 does not teach but Young discloses setting an information element in a message, wherein the information element indicates a packet switched (PS) data session end (paragraphs 34, 36, 41, 75, 109, 127, 128, 140, especially paragraphs 60, 127, 128: UE sets information element (IE) “Signaling Connection Release Indication Cause” and sends transition indication messages including SIGNALING CONNECTION RELEASE INDICATION on Dedicated control channel (DCCH) or data transfer complete messages in a PS domain with a cause; thus, indicating a data session end); sending the message to the wireless network (paragraphs 34, 36, 41, 75, 109, 127, 128, 140, especially paragraph 60: UE sends transition indication messages including SIGNALING CONNECTION RELEASE INDICATION); starting an inhibit timer (paragraphs 42, 60, 76); and inhibiting from sending of further indication messages to the wireless network while the inhibit timer is running (paragraph 42).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to implement in US Patent No. 10,555,364 setting an information element in a message, wherein the information element indicates a packet switched (PS) data session end; starting an inhibit timer; and inhibiting from sending of further indication messages to the wireless network while the inhibit timer is running.
The motivation would have been to reduce message overload.
US Patent No. 10,555,364 does not teach but Wang discloses determining whether a current value of the count is less than a predetermined value; in response to a determination of the current value of the count being less than the predetermined value, transmit a message (paragraphs 6, 72, figure 4 step Window_count=window_size (Yes/No)).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to implement in US Patent No. 10,555,364  determining whether a current value of the count is less than a predetermined value; in response to a determination of the current value of the count being less than the predetermined value, transmit a message.
The motivation would have been to fulfill a counter requirement of keeping a number of transmitted messages under a threshold.

Claims 43-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of US Patent No. 10,849,182 in view of Young et al. (US Pub. No. 2009/0129339) in view of Wang et al. (EP 2239880 A1).
Instant Application
U.S. Patent No. 10,849,182

Claim 43
Claim 1

A computer-implemented method, comprising:
maintaining, at a user equipment (UE), a count of messages that the UE sends to a wireless network to initiate or indicate a state transition of the UE;
determining whether a current value of the count is less than a predetermined value;
in response to a determination of the current value of the count being less than the predetermined value, sending a message to the wireless network, wherein the message includes a cause indicating a packet switched (PS) data session end;
starting an inhibit timer; and
inhibiting from sending of further indication messages to the wireless network while the inhibit timer is running.
A computer-implemented method, comprising:

maintaining, at a user equipment (UE), a count of messages that the UE sent to a wireless network to initiate a state transition of the UE from a radio resource control (RRC) connected state to a battery-efficient RRC connected state or to an idle mode;

determining whether a current value of the count is equal to or exceeds a predetermined value; 
in response to a determination of the current value of the count being equal to or exceeding the predetermined value, stopping the sending of further messages to the wireless network to initiate the state transition of the UE from the RRC connected state to the battery-efficient RRC connected state or to the idle mode;

while the sending of further messages is stopped, determining that the UE has uplink packet switched (PS) data to transmit or the UE has received a page; and

in response to determining that the UE has uplink PS data to transmit or has received a page, resetting the count before sending further messages to the wireless network to initiate the state transition of the UE from the RRC connected state to the battery-efficient RRC connected state or to the idle mode.



US Patent No. 10,849,182 does not teach but Young discloses setting an information element in a message, wherein the information element indicates a packet switched (PS) data session end (paragraphs 34, 36, 41, 75, 109, 127, 128, 140, especially paragraphs 60, 127, 128: UE sets information element (IE) “Signaling Connection Release Indication Cause” and sends transition indication messages including SIGNALING CONNECTION RELEASE INDICATION on Dedicated control channel (DCCH) or data transfer complete messages in a PS domain with a cause; thus, indicating a data session end); sending the message to the wireless network (paragraphs 34, 36, 41, 75, 109, 127, 128, 140, especially paragraph 60: UE sends transition indication messages including SIGNALING CONNECTION RELEASE INDICATION); starting an inhibit timer (paragraphs 42, 60, 76); and inhibiting from sending of further indication messages to the wireless network while the inhibit timer is running (paragraph 42).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to implement in US Patent No. 10,849,182 setting an information element in a message, wherein the information element indicates a packet switched (PS) data session end; starting an inhibit timer; and inhibiting from sending of further indication messages to the wireless network while the inhibit timer is running.
The motivation would have been to reduce message overload.
US Patent No. 10,849,182 does not teach but Wang discloses determining whether a current value of the count is less than a predetermined value; in response to a determination of the current value of the count being less than the predetermined value, transmit a message (paragraphs 6, 72, figure 4 step Window_count=window_size (Yes/No)).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to implement in US Patent No. 10,849,182 determining whether a current value of the count is less than a predetermined value; in response to a determination of the current value of the count being less than the predetermined value, transmit a message.
The motivation would have been to fulfill a counter requirement of keeping a number of transmitted messages under a threshold.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 43, 46-54, 57-59, 61-62 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young et al. (US Pub. No. 2009/0129339) in view of Wang et al. (EP 2239880 A1).
Regarding claims 43, 54, and 59, Young discloses a computer-implemented method, a user equipment (UE), comprising:
	at least one processor (paragraphs 135, 243, 247); and
a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor (paragraphs 135, 243, 247), wherein the programming instructions instruct the at least one processor to perform operations comprising:
maintaining a count of messages that the UE sends to a wireless network to initiate or indicate a state transition of the UE (paragraphs 34-36, 38-40, and 67-69: paragraph 68 teaches a maximum number of (indication) messages per time-window; thus, UE keeps track of sent messages in order to not exceed the allowed limit in the time-window);
setting an information element in a message, wherein the information element indicates a packet switched (PS) data session end (paragraphs 34, 36, 41, 75, 109, 127, 128, 140, especially paragraphs 60, 127, 128: UE sets information element (IE) “Signaling Connection Release Indication Cause” and sends transition indication messages including SIGNALING CONNECTION RELEASE INDICATION on Dedicated control channel (DCCH) or data transfer complete messages in a PS domain with a cause; thus, indicating a data session end);
sending the message to the wireless network (paragraphs 34, 36, 41, 75, 109, 127, 128, 140, especially paragraph 60: UE sends transition indication messages including SIGNALING CONNECTION RELEASE INDICATION);
starting an inhibit timer (paragraphs 42, 60, 76); and
inhibiting from sending of further indication messages to the wireless network while the inhibit timer is running (paragraph 42).
Young does not teach determining whether a current value of the count is less than a predetermined value; in response to a determination of the current value of the count being less than the predetermined value, transmit a message.
However, in the same field of counting, Wang discloses determining whether a current value of the count is less than a predetermined value; in response to a determination of the current value of the count being less than the predetermined value, transmit a message (paragraphs 6, 72, figure 4 step Window_count=window_size (Yes/No)).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to implement in Young determining whether a current value of the count is less than a predetermined value; in response to a determination of the current value of the count being less than the predetermined value, transmit a message.
The motivation would have been to fulfill a counter requirement of keeping a number of transmitted messages under/equal a threshold.

Regarding claim 46, all limitations of claim 43 are disclosed above. Young does not teach but Wang discloses said maintaining a count comprises using a counter (paragraph 6).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to implement in Young said maintaining a count comprises using a counter.
The motivation would have been for counting.
Regarding claim 47, all limitations of claim 43 are disclosed above. Young does not teach but Wang discloses said maintaining a count comprises incrementing the count (paragraphs 6 and 72; figure 4 Window_count++)
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to implement in Young said maintaining a count comprises incrementing the count.
The motivation would have been for meeting number of messages per window requirement.
Regarding claims 48, 57, and 61, all limitations of claims 43, 54 and 59 are disclosed above. Young further teaches the state transition of the UE is from a radio resource control (RRC) connected state to a battery-efficient RRC connected state or to an idle mode (paragraphs 6, 37 and 63).
Regarding claim 49, all limitations of claim 43 are disclosed above. Young further teaches the state transition of the UE is controlled by the wireless network (paragraph 37).
Regarding claims 50, 58 and 62, all limitations of claims 43, 54, and 59 are disclosed above. Young further transmitting a request message to the wireless network to initiate a state transition of the UE (paragraphs 67-69).
Young does not teach but Wang discloses teaches in response to the determination of the current value of the count being less than the predetermined value, send a message (paragraphs 6, 72, figure 4 step Window_count=window_size (Yes/No)).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to implement in Young in response to a determination of the current value of the count being less than the predetermined value, transmit a message.
The motivation would have been to fulfill a counter requirement of keeping a number of transmitted messages under a threshold.
Regarding claim 51, all limitations of claim 50 are disclosed above. Young further teaches the state transition of the UE is from a radio resource control (RRC) connected state to a battery-efficient RRC connected state or to an idle mode (paragraphs 6, 37, and 63).
Regarding claim 52, all limitations of claim 51 are disclosed above. Young further teaches the request message is sent by the UE while the UE is in the RRC connected state (paragraph 34).
Regarding claim 53, all limitations of claim 51 are disclosed above. Young further teaches wherein the RRC connected state comprises at least one of a CELL PCH state or a URA_PCH state (paragraphs 5 and 65).
Allowable Subject Matter
Claims 44, 45, 55, 56, and 60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 44, 55, and 60, the closest prior art, Young, discloses a concept of transmitting transition indication messages to network with counter and/or timer. However, element of resetting the counter in response to receiving a paging message, as appropriate, are not known in the art or if they are disclosed are contained in too many disparate references to be suitable for combining.
Claims 45 and 56 are objected for the same reason set forth in claims 44 and 55 above. 
Response to Arguments
Applicant's arguments filed 7/29/2022 have been fully considered but they are not persuasive. 
In pages 7-8 of Remark, regarding independent claims, the Applicant argues that Wang does not teach “in response to a determination of the current value of the count being less than the predetermined value, setting an information element in a message, wherein the information element indicates a packet switched (PS) data session end.” Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, Young’s paragraphs 67-69 disclose a UE transmits a maximum number of transition indication messages (SIGNALING CONNECTION RELEASE INDICATION) per time-window. The SIGNALING CONNECTION RELEASE INDICATION is set in information element as disclosed in paragraphs 60, 127, and 128. Thus, with the transmitted transition indication messages are less than the allowed maximum number, the UE may send the next transition indication messages. Young does not explicitly disclose determining whether a current value of the count is less than a predetermined value; in response to a determination of the current value of the count being less than the predetermined value, transmit a message. However, this feature is taught by Wang. Therefore, it would have been obvious to combine Wang and Young with a motivation of fulfilling a counter requirement of keeping a number of transmitted messages under/equal a threshold.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Roberts et al. (US Pub. No. 2006/0268680) discloses information element is set in a message.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466